DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 8-12, 17, 22-31, 33-40 and 109 are pending in the instant invention.  According to the Amendments to the Claims, filed September 3, 2021, claim 37 was amended and claims 2, 4-7, 13-16, 18-21, 32 and 41-108 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/017,371, filed June 25, 2018 and now US 10,689,399, is a Divisional (DIV) of US Application No. 15/599,151, filed May 18, 2017 and now US 10,035,809, which is a Continuation (CON) of US Application No. 15/349,934, filed November 11, 2016 and now US 9,732,092, which is a Continuation (CON) of US Application No. 14/815,504, filed July 31, 2015 and now US 9,663,528, which is a Continuation (CON) of US Application No. 14/133,858, filed December 19, 2013 and now US 9,216,996, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/845,803, filed July 12, 2013; b) 61/788,397, filed March 15, 2013; and c) 61/745,375, filed December 21, 2012.
	Similarly, the inventor or joint inventor should further note that although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	Likewise, the inventor or joint inventor should further note that the later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	Moreover, the inventor or joint inventor should further note that the specification of the prior-filed invention, US Provisional Application No. 61/745,375, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (I), which now discloses amended definitions for Y1 and Y2, respectively, and is no longer coextensive with that of US Provisional Application No. 61/745,375.
	Consequently, the inventor or joint inventor should further note that since the specification of US Provisional Application No. 61/745,375 lacks adequate support or enablement for one or more claims of the elected invention of Group II, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group II will be prosecuted according to the earliest effective filing date afforded this invention, which is that of US Provisional Application No. 61/788,397, filed March 15, 2013.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on September 3, 2021, is acknowledged: a) Group II - claims 1, 3, 8-10, 12, 17, 22-31, 33-36 and 109; and b) substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having Formula (I) - p. 51, compound 6, shown to the right below, and hereafter referred to as (1R,4S)-N-(2,4-difluorobenzyl)-7-hydroxy-6,8-dioxo-3,4,6,8,12,12a-hexahydro-2H-1,4-methano-pyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine-9-carboxamide, where R1 = -Ph, substituted, at C-2 and C-4, respectively, with -F; W = -CHZ2-, wherein Z2 = -H; X = -NZ3-; Y1 = -H; Y2 = -H; Z1 and Z3, taken together, form -L-, wherein L = -C(Ra)2-, where, at each occurrence, Ra =-H; and Z4 = -CH2-.  Claims 1, 3, 8, 17, 22, 25-27, 31, 33 and 109 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidines having the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 37-40, directed to a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]-pyrimidine having the Formula (I), or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on July 9, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that claim 11 is withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 3, 8-10, 12, 17, 22-31, 33-40 and 109 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino-[1,2-a]-pyrimidines having the Formula (I); and b) a particular utility for the substituted 1,4-methano-pyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidines having the Formula (I).
	The following title is suggested: SUBSTITUTED 1,4-METHANOPYRIDO[1’,2’:4,5]PYRAZINO[1,2-a]PYRIMIDINES FOR TREATING VIRAL INFECTIONS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound having Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X is -NZ3-;
	Z1 and Z3, taken together, form -L-;
	L is -C(Ra)2-;
	each Ra is independently H, halogen, OH, or C1-4 alkyl;
	W is -CHZ2-;
	Z2 is H or C1-3 alkyl;
	Z4 is -CH2-;
	Y1 is H, C1-3 alkyl, or C1-3 haloalkyl;
	Y2 is H, C1-3 alkyl, or C1-3 haloalkyl; and
	R1 is phenyl, wherein the phenyl is substituted with one, two, or three independently selected halogen substituents.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound has Formula (II-B):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(II-B)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Ra is independently H.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein one Ra is H and the other Ra is CH3.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein one Ra is H and the other Ra is OH.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein one Ra is H and the other Ra is halogen.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z2 is H.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

Y1 is H, CH3, or CF3; and
Y2 is H, CH3, or CF3.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl, wherein the phenyl is substituted with one halogen substituent.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 23, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2-fluorophenyl or 4-fluorophenyl.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl, wherein the phenyl is substituted with two independently selected halogen substituents.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 25, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,3-difluorophenyl, 2,4-difluorophenyl, 2,6-difluorophenyl, 3,4-difluorophenyl, 3,5-difluorophenyl, 4-chloro-2-fluorophenyl, or 4-chloro-3-fluorophenyl.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,4-difluorophenyl.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is phenyl, wherein the phenyl is substituted with three independently selected halogen substituents.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 28, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,3,4-trifluorophenyl or 2,4,6-trifluorophenyl.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 29, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is 2,4,6-trifluorophenyl.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable carrier, diluent, or excipient.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 33, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 34, wherein the additional therapeutic agent is an anti-human immunodeficiency yirus agent.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 35, wherein the additional therapeutic agent is selected from the group consisting of a human immunodeficiency yirus non-nucleoside inhibitor of reverse transcriptase, a human immunodeficiency yirus nucleoside inhibitor of reverse transcriptase, and a human immunodeficiency yirus protease inhibitor, or a combination thereof.

	Appropriate correction is required.

	Claim 109 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

Y1 is H; and
Y2 is H.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]-pyrimidine having the Formula (I)

	Claims 37-40 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of HIV infections in a human having, or at risk of having, the infections, including, but not limited to, acquired immunodeficiency virus syndrome {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 10,689,399, as cited on the IDS, illustrates the synthesis of substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidines having the Formula (I), and/or methods of use thereof {Bacon, et al. US 10,689,399, 2020};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido-[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited on the IDS, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino-[1,2-a]pyrimidine having the Formula (I).
			Similarly, according to the specification, substituted 1,4-methanopyrido[1’,2’:4,5]-pyrazino[1,2-a]pyrimidines having the Formula (I) are capable of treating a variety of HIV infections in a human having, or at risk of having, the infections, including, but not limited to, acquired immunodeficiency virus syndrome; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any HIV infections in a human having, or at risk of having, the infections, including, but not limited to, acquired immunodeficiency virus syndrome.  There is insufficient disclosure to reasonably conclude that the method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino-[1,2-a]pyrimidine having the Formula (I), as recited, would contribute to treatment of any HIV infections in a human having, or at risk of having, the infections, including, but not limited to, acquired immunodeficiency virus syndrome.  Furthermore, the combination of the instant specification and Bacon, et al. in US 10,689,399, as cited on the IDS,  lacks adequate credible evidence to support the assertion that a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino-[1,2-a]pyrimidine having the Formula (I), as recited, would contribute to the prophylaxis of any HIV infections in a human having, or at risk of having, the infections, including, but not limited to, acquired immunodeficiency virus syndrome, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), such as (1R,4S)-N-(2,4-difluorobenzyl)-7-hydroxy-6,8-dioxo-3,4,6,8,12,12a-hexahydro-2H-1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine-9-carboxamide, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido-[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido-[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), wherein the HIV infection in a human having, or at risk of having, the infections, includes, but is not limited to, acquired immunodeficiency virus syndrome, to any human population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating an HIV infection in a human having, or at risk of having, the infection by administering to the human… a substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine having the Formula (I), is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
37.	A method for inhibiting metallothionein 4 cell proliferation in a human, wherein the method comprises administering to the human in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, or the pharmaceutical composition of claim 33.

38.	The method of claim 37, wherein the method further comprises administering to the human in need thereof a therapeutically effective amount of one or more additional therapeutic agents.

39.	The method of claim 38, wherein the additional therapeutic agent is an anti-human immunodeficiency yirus agent.

40.	The method of claim 39, wherein the additional therapeutic agent is selected from the group consisting of a human immunodeficiency yirus non-nucleoside inhibitor of reverse transcriptase, a human immunodeficiency yirus nucleoside inhibitor of reverse transcriptase, and a human immunodeficiency yirus protease inhibitor, or a combination thereof.

110.	The method of claim 37, wherein the human is at risk of having a human immunodeficiency virus infection.

111.	The method of claim 37, wherein the human has a human immunodeficiency virus infection.

112.	The method of claim 111, wherein the human immunodeficiency virus infection is acquired immunodeficiency virus syndrome.

113.	A method for inhibiting pregnane X receptor activity in a human, wherein the method comprises administering to the human in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, or the pharmaceutical composition of claim 33.

114.	The method of claim 113, wherein the method further comprises administering to the human in need thereof a therapeutically effective amount of one or more additional therapeutic agents.

115.	The method of claim 114, wherein the additional therapeutic agent is an anti-human immunodeficiency yirus agent.

116.	The method of claim 115, wherein the additional therapeutic agent is selected from the group consisting of a human immunodeficiency yirus non-nucleoside inhibitor of reverse transcriptase, a human immunodeficiency yirus nucleoside inhibitor of reverse transcriptase, and a human immunodeficiency yirus protease inhibitor, or a combination thereof.

117.	The method of claim 113, wherein the human is at risk of having a human immunodeficiency virus infection.

118.	The method of claim 113, wherein the human has a human immunodeficiency virus infection.

119.	The method of claim 118, wherein the human immunodeficiency virus infection is acquired immunodeficiency virus syndrome.

120.	A method for inhibiting organic cation transporter 2 activity in a human, wherein the method comprises administering to the human in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, or the pharmaceutical composition of claim 33.

121.	The method of claim 120, wherein the method further comprises administering to the human in need thereof a therapeutically effective amount of one or more additional therapeutic agents.

122.	The method of claim 121, wherein the additional therapeutic agent is an anti-human immunodeficiency yirus agent.

123.	The method of claim 122, wherein the additional therapeutic agent is selected from the group consisting of a human immunodeficiency yirus non-nucleoside inhibitor of reverse transcriptase, a human immunodeficiency yirus nucleoside inhibitor of reverse transcriptase, and a human immunodeficiency yirus protease inhibitor, or a combination thereof.

124.	The method of claim 120, wherein the human is at risk of having a human immunodeficiency virus infection.

125.	The method of claim 120, wherein the human has a human immunodeficiency virus infection.

126.	The method of claim 125, wherein the human immunodeficiency virus infection is acquired immunodeficiency virus syndrome.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1, 8-10, 12, 17, 22-30, 33-40 and 109 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted 1,4-methano-pyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidines having the Formula (I), as recited in claim 1, do not belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	The examiner suggests amending the claims to comply with the Requirement for Restriction / Election of Species, mailed on July 9, 2021, and discussed herein above in the section entitled Restrictions / Election of Species, particularly by replacing Z4 is a bond, -CH2-, or -CH2CH2- with Z4 is -CH2-, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624